Citation Nr: 0924838	
Decision Date: 07/02/09    Archive Date: 07/14/09	

DOCKET NO.  05-38 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of right shoulder injury. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of right ankle injury. 

3.  Entitlement to service connection for the residuals of 
left shoulder injury. 

4.  Entitlement to service connection for the residuals of 
dental trauma for the purpose of obtaining Department of 
Veterans Affairs (VA) outpatient dental treatment. 

5.  Entitlement to an increased rating for posttraumatic 
stress disorder, initially evaluated as 30 percent disabling 
prior to September 24, 2008, and as 50 percent disabling 
thereafter. 

6.  Entitlement to an initial compensable evaluation for a 
scar of the lower lip.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2005 and November 2005 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In a rating decision of December 1997, the RO denied 
entitlement to service connection for the residuals of injury 
to the Veteran's right shoulder and right ankle.  The Veteran 
voiced no disagreement with that denial of benefits, which 
has now become final.  Since the time of the December 1997 
rating decision, the Veteran has submitted additional 
evidence in an attempt to reopen his claims.  The RO found 
such evidence new, but not material, and the current appeal 
ensued.

In November 2005 service connection for PTSD was granted and 
rated as 30 percent disabling, effective March 10, 2005.  As 
noted above, the Veteran perfected an appeal therefrom.  In 
October 2008, the 30 percent rating was increased to 50 
percent, effective September 24, 2008.  In accordance with AB 
v. Brown, 6 Vet. App. 35 (1993) and Fenderson v. West, 12 
Vet. App. 119 (1999), the issues on appeal are as listed on 
the title page of this decision.

The appeal as to the issues of whether new and material 
evidence has been submitted sufficient to reopen the 
Veteran's previously denied claims for service connection for 
the residuals of right shoulder and right ankle injuries, as 
well as service connection for the residuals of left shoulder 
injury, is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The Veteran does not currently have a dental condition, 
including a missing tooth or teeth, resulting from inservice 
trauma.

2.  Prior to September 24, 2008, the Veteran's service-
connected posttraumatic stress disorder was productive of no 
more than occupational and social impairment, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, or recent events).

3.  The Veteran's service-connected posttraumatic stress 
disorder is currently productive of no more than occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as:  a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.

4.  The Veteran's service-connected scar of lower lip is at 
present 1.5 centimeters in length, freely moveable, 
nontender, smooth, and neither recessed nor elevated, with no 
evidence of deformity or disfigurement.


CONCLUSIONS OF LAW

1.  Dental trauma resulting in the loss of a tooth or teeth 
was not incurred in or aggravated by active military service, 
nor have the criteria for entitlement to VA outpatient dental 
treatment been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2008).

2.  The criteria for an initial evaluation in excess of 30 
percent for service-connected posttraumatic stress disorder 
prior to September 24, 2008, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130 and Part 4, Code 9411 
(2008).

3.  The criteria for a current evaluation in excess of 50 
percent for posttraumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 and Part 4, 
Code 9411 (2008).

4.  The criteria for an initial compensable evaluation for a 
scar of the lower lip have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.118 and Part 4, Codes 7800, 
7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, and 
those of his spouse, offered during the course of a hearing 
before the undersigned Veterans Law Judge in February 2009, 
as well as VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to each claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

Dental trauma

The Veteran in this case seeks service connection for the 
residuals of inservice dental trauma.  In pertinent part, it 
is alleged that, while riding on a "duster" in the Republic 
of Vietnam, that vehicle struck a mine, throwing the Veteran 
from the vehicle, and damaging his lower teeth.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Under the applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease may be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a) (2008).

A rating activity is to consider each defective or missing 
tooth and each disease of the teeth and periodontal tissue 
separately to determine whether the condition was incurred or 
aggravated in the line of duty during service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other inservice trauma, or 
whether the Veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(b) (2008).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2008).

However, the following will not be considered service 
connected for treatment purposes:  (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or inservice trauma; and 
(4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e) (2008).

Subject to the requirements set forth above, a Veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined under 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A Veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. § 1712(b)(1)(A); 
38 C.F.R. § 17.161(a) (2008).

Class II eligibility extends to Veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a Veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental condition may be authorized if application for such 
treatment was made within one year after such discharge or 
release.

In addition, Veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. 
§ 1712(b)(1)(C); 38 C.F.R. § 17.161(c) (2008).  For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a Veteran's military service.  
VAOPGCPREC No. 5-97, 62 Fed. Reg. 156, 556 (1997); see also 
38 C.F.R. § 3.306(b)(1) (2008).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonable necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§ 17.161 (2008).

In the case at hand, at the time of a VA examination for 
compensation purposes in September 2008, the Veteran reported 
that, while in service in the Republic of Vietnam, he was 
thrown from a tank, landing on his face, with his lower teeth 
cutting through his lower lip.  According to the Veteran, at 
that time, he required suturing of his lower lip.  Some years 
later, however, when he was close to 40 years old, the 
Veteran reportedly lost all of his lower front teeth which, 
according to him, were the very same teeth injured in the 
aforementioned accident.  Currently, the Veteran had a 
partial plate replacing the central lower teeth that he had 
reportedly lost.  Significantly, on physical examination, it 
was noted that the Veteran's lower four front teeth had been 
replaced by a prosthesis.

Notwithstanding the aforementioned, the Board finds no basis 
for granting service connection for a missing tooth or teeth 
for the purpose of obtaining VA outpatient dental treatment.  
In that regard, service treatment/dental records are entirely 
negative for any evidence of trauma to the Veteran's teeth.  
Moreover, those same records show no evidence of the loss of 
a tooth or teeth.  In point of fact, with the exception of 
statements by the Veteran, there exists no evidence that, at 
any time during service or thereafter, he suffered the loss 
of a tooth or teeth.  Currently, there exists no evidence 
that the Veteran suffers from a dental condition clinically 
determined to be complicating a medical condition being 
treated by VA.  Nor is there evidence that the Veteran is 
currently involved in Chapter 31 vocational rehabilitation 
training.  Under such circumstances, service connection for a 
dental condition due to inservice trauma for the purpose of 
obtaining VA outpatient dental treatment is not warranted.

Increased rating for PTSD

Turning to the issues of increased ratings for service-
connected posttraumatic stress disorder and a scar of the 
lower lip, the Board notes that disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  Moreover, where, as in this 
case, an appeal stems from an initial rating, VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection to a prospective rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of September 2005, 
service connection and a 10 percent evaluation for 
posttraumatic stress disorder was granted effective from 
March 10, 2005, the date of receipt of the Veteran's initial 
claim for service connection.  The Veteran voiced his 
disagreement with the assignment of that 10 percent 
evaluation, with the result that, in a subsequent rating 
decision of November 2005, the RO granted a 30 percent 
evaluation for service-connected posttraumatic stress 
disorder, once again effective from March 10, 2005.  In that 
same rating decision, the RO granted service connection and a 
noncompensable evaluation for a scar of the lower lip, again 
effective from March 10, 2005, the date of receipt of the 
Veteran's claim for service connection.  The Veteran once 
again voiced his disagreement with the respective assignments 
of benefits, with the result that, in a subsequent rating 
decision of October 2008, the RO granted a 50 percent 
evaluation for service-connected posttraumatic stress 
disorder, effective from September 24, 2008, the date of a VA 
psychiatric examination for compensation purposes.  

The Board notes that, where there is a question as to which 
of two evaluations apply, the higher evaluation will be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).  Moreover, where the Rating Schedule does not 
provide a 0 percent evaluation for a Diagnostic Code, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. 4.31 
(2008).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

In the present case, at the time of a VA posttraumatic stress 
disorder assessment in October 2004, the Veteran indicated 
that, in some ways, he had never adjusted to civilian life.  
According to the Veteran, he had worked for the railroad for 
a period of eight years, but had not worked since April 2003.  
When questioned, the Veteran stated that, at one point, he 
was mistakenly jailed and tried for a murder, but was 
ultimately found not guilty.  Reportedly, according to the 
Veteran, the arrest and trial resulting from that incident 
had "interfered with his life and his job."

When questioned regarding his symptomatology, the Veteran 
stated that he had difficulty falling asleep, and usually 
awakened at 3 to 4 a.m. "due to nightmares and night sweats."  
Also noted were problems with thinking he was "back in 
combat," as well as intrusive memories.  According to the 
Veteran, he was generally irritable and quick to anger.  
Moreover, he described himself as easily distracted and 
forgetful.  According to the Veteran, he was "socially 
isolated" and preferred to be alone.  The pertinent diagnoses 
noted were posttraumatic stress disorder, major depressive 
disorder, and alcohol dependence, with a Global Assessment of 
Functioning Score of 45.

At the time of a subsequent VA psychiatric examination in 
August 2005, which examination involved a full review of the 
Veteran's claims folder, the Veteran indicated that, 
following his discharge from service, he had studied meat 
processing, marketing, and sewing machine repair.  Also noted 
was that the Veteran had worked as a barber, and in the meat 
packing industry, as well as for a railroad freight line.  
According to the Veteran, his last job was with the railroad, 
a job from which he retired in April of 2002.

When questioned regarding his social functioning, the Veteran 
stated that he had contact with his children "every other 
week," and spoke with his wife daily.  Reportedly, the 
Veteran and his wife "got along well."  Also noted was that 
the Veteran did some landscaping work, and occasionally 
worked on his parent's ranch.

On mental status examination, the Veteran showed normal eye 
contact, and was neither restless nor hyperactive.  
Psychomotor activity was described as normal, and the 
Veteran's posture was erect.  At the time of examination, 
there was little evidence of spontaneous speech, though the 
Veteran's answers to questions were logical, relevant, and 
coherent.  Occasional tangentially was in evidence, and the 
Veteran's mood was described as mildly depressed.  The 
Veteran's affect was mood congruent, with no overabundance or 
lack of abundance of thought processes.  However, according 
to the Veteran, he did experience recurrent obsessive 
thoughts about Vietnam.  Further examination showed no 
evidence of any delusions of grandeur or persecution.  
Moreover, the Veteran denied feeling depressed.  When further 
questioned, the Veteran denied any thoughts about suicide, 
and similarly denied any past suicidal gestures.  According 
to the Veteran, while in the past, he had experienced certain 
thoughts about homicide, he currently had no plan to hurt 
anyone.  The Veteran was alert and well oriented, though he 
gave a somewhat concrete interpretation of proverbs.  
According to the Veteran, his memory was "fair."  In the 
opinion of the examiner, the Veteran did not appear to be 
socially impaired.  Moreover, his current stressors were not 
occupationally impairing.  However, the Veteran did report 
disturbing dreams, as well as trouble staying asleep at 
night.  Significantly, at the time of examination, the 
Veteran indicated some problems with irritability and 
concentration.  The pertinent diagnoses noted were 
posttraumatic stress disorder, cannabis abuse, and alcohol 
dependence, currently in remission, with a Global Assessment 
of Functioning Score of 55.

During the course of VA outpatient treatment in mid-April 
2007, it was noted that the Veteran carried psychiatric 
diagnoses of posttraumatic stress disorder, recurrent major 
depressive disorder, cannabis abuse, and alcohol dependence.  
When questioned, the Veteran described his mood as "OK."  He 
appeared relaxed, and smiled on occasion during the session.  
Further noted was that the Veteran's energy level was good.  
According to the Veteran, he passed his time doing projects 
around the house and yard work.  The Veteran denied almost 
all depressive symptoms, though he still endorsed certain 
recurrent intrusive thoughts.  According to the Veteran, he 
had not had nightmares for two months or longer.  He denied 
suicidal or homicidal ideation, and indicated that he slept 
for approximately 6 to 7 hours with the help of his 
medications.  Overall, the Veteran was described as 
"improved" and "doing fairly well."

At the time of a recent VA psychiatric examination on 
September 24, 2008, it was noted that the Veteran's claims 
folder and medical records were available, and had been 
reviewed.  When questioned, the Veteran indicated that his 
current symptoms included a lack of interest and motivation, 
as well as nightmares 3 to 4 times a month.  Moreover, 
according to the Veteran, his wife often saw him "fighting in 
his sleep," and would therefore not sleep with him.  
Reportedly, the Veteran continued to experience problems with 
intrusive thoughts on a daily basis, as well as severe sleep 
problems.  According to the Veteran, he had certain "anger 
control problems," which resulted in his "screaming and 
hollering" at others.  Also noted were problems with 
homicidal ideas and "flashes."

When further questioned, the Veteran indicated that he had 
never really missed work due to his mental problems.  
However, he never really talked to anyone while at work.  
According to the Veteran, he retired from his job at a 
trucking company after a period of 20 years.  When questioned 
regarding his activities of daily living, the Veteran 
indicated that he was able to engage in a normal range and 
variety of daily activities without interruption.  

On mental status examination, the Veteran's thought processes 
were logical, coherent, and relevant.  He showed good social 
skills, and seemed intelligent, with speech which was well 
understood.  At the time of examination, the Veteran was 
alert and well oriented, with a spontaneous affect and good 
reasoning.  His fund of general information was good, and he 
exhibited no signs of psychomotor slowing or agitation.  
Verbal comprehension was likewise described as good, though 
the Veteran complained of poor short-term memory.  At the 
time of examination, the Veteran's sensorium was described as 
clear.  Further review of psychological symptoms resulted in 
the endorsement of some anxiety and panic attacks.  The 
Veteran fully endorsed depression and sleep problems, as well 
as anhedonia and nightmares.  According to the Veteran, he 
suffered from racing thoughts, as well as some "anger 
control" problems, resulting in certain "homicidal ideas."  
According to the examiner, the Veteran's problem behaviors 
had to do with his anger and hostility, as well as his 
posttraumatic stress disorder symptoms.

In the opinion of the examiner, the Veteran suffered from 
nightmares as well as intrusive thoughts.  Also noted were 
problems with diminished social interest and social 
detachment, as well as social numbing.  According to the 
examiner, the Veteran suffered from certain arousal symptoms, 
such as sleep problems, anger problems, and homicidal 
ideation.

The pertinent diagnoses noted were posttraumatic stress 
disorder; mood disorder, not otherwise specified; and 
antisocial personality disorder, with a Global Assessment of 
Functioning Score of 50.  According to the examiner, the 
Veteran's mood disorder could be considered secondary to his 
posttraumatic stress disorder.  Moreover, the Veteran did 
appear to have significant occupational as well as social 
impairment.

Pursuant to applicable law and regulation, a 30 percent 
evaluation for service-connected posttraumatic stress 
disorder contemplates the presence of occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and/or mild memory loss (such as forgetting 
names, directions, or recent events).  A 50 percent 
evaluation, under those same laws and regulations, requires 
demonstrated evidence of occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as:  a flattened affect; circumstantial, 
circumloculatory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation for service-connected post-traumatic 
stress disorder requires evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activity; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and/or an inability 
to establish or maintain effective relationships.  

Finally, a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 and Part 4, 
Code 9411 (2008).

As is clear from the above, prior to September 24, 2008, the 
Veteran's service-connected posttraumatic stress disorder was 
no more than 30 percent disabling.  More specifically, prior 
to that time, the Veteran's psychomotor activity was 
described as normal, and he was neither restless nor 
hyperactive.  While the Veteran provided little spontaneous 
speech, his answers to all questions were logical, relevant, 
and coherent.  Moreover, his mood was only mildly depressed, 
and his affect mood congruent.  The Veteran denied feeling 
depressed, and similarly denied any thoughts about suicide.  
Moreover, he was alert and well oriented, with, by his own 
description, a "fair" memory.  According to the examiner in 
2005, the Veteran did not appear to be socially impaired, nor 
were his stressors occupationally impairing.  His clinical 
picture thereafter remained essentially the same.

In point of fact, not until the time of a VA psychiatric 
examination on September 24, 2008 did the Veteran exhibit 
psychiatric symptomatology sufficient to warrant the 
assignment of a 50 percent evaluation.  Significantly, during 
the course of that examination, a review of psychological 
symptoms resulted in the endorsement of anxiety and some 
panic attacks.  Moreover, the Veteran fully endorsed 
depression, as well as sleep problems, anhedonia, and 
nightmares.  According to the Veteran, he experienced certain 
anger control problems, as well was some homicidal ideas.  In 
the opinion of the examiner, the Veteran suffered from 
nightmares and intrusive thoughts, as well as diminished 
social interest, social detachment, and social numbing.  

However, at no time has the Veteran been shown to exhibit the 
degree of occupational and social impairment requisite to the 
assignment of a 70 percent evaluation.  In that regard, to 
date, the Veteran has shown no problem with judgment or 
thinking, or with suicidal ideation.  Nor has there been any 
evidence of illogical, obscure, or irrelevant speech, or 
near-continuous panic or depression affecting the Veteran's 
ability to function independently, appropriately, and 
effectively.  While it is true that, according to the 
Veteran, he experiences certain "anger control" problems, 
those "problems" have never led to episodes of violence.  Nor 
has the Veteran experienced any spatial disorientation, or 
neglect of personal appearance and hygiene.  Under the 
circumstances, the 50 percent evaluation currently in effect 
for the Veteran's service-connected posttraumatic stress 
disorder is appropriate, and an increased rating is not 
warranted.

Increased rating for a scar of the lower lip

Turning to the issue of an initial compensable evaluation for 
the Veteran's service-connected scar of the lower lip, the 
Board notes that, at the time of a VA compensation 
examination in April 2005, the Veteran denied any problems 
with pain or discomfort in his scar.  Nor had he experienced 
any breakdown of his lip scar.  Physical examination of the 
Veteran's lower lip conducted at that time showed evidence of 
a 1.5-centimeter horizontal scar which was smooth and the 
same color as the surrounding tissue, and quite difficult to 
see.  In point of fact, according to the examiner, the 
Veteran's lower lip scar was difficult to see even with 
"lighted to power" magnification.  At the time of 
examination, the Veteran's lower lip scar was freely movable 
and nontender, smooth, and neither recessed nor elevated.  
According to the examiner, the Veteran's lower lip scar was 
productive of no significant deformity.  Nor was there any 
evidence of disability or discomfort.

As of the time of a more recent VA determatologic examination 
in September 2008, the Veteran denied any pain in his lower 
lip, and similarly indicated that he experienced no trouble 
eating.  Nor was he aware of his lower lip scar being visible 
externally.  On physical examination, there was no evidence 
of any apparent external scar, or any deformity of the mouth.  
On the Veteran's inner lip, there was an induration which 
extended for approximately 1 centimeter below the lip, which 
was nontender and well healed, with no deformity, induration, 
elevation, or retraction.

Pursuant to applicable law and regulation, a compensable 
evaluation for a disfiguring scar of the head, face, or neck 
is warranted where there is present one characteristic of 
disfigurement, with the eight characteristics of 
disfigurement being a scar 5 or more inches in length; a scar 
at least 1/4-inch wide at its widest part; a scar whose 
surface contour is elevated or depressed on palpation; a scar 
which is adherent to underlying tissues; a scar which is 
hypo- or hyperpigmented in an area exceeding 6-square inches; 
a scar displaying abnormal skin texture (that is, irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 6-square 
inches; a scar characterized by missing underlying soft 
tissue in an area exceeding 6-square inches; or where the 
skin is indurated and inflexible in an area exceeding 6-
square inches.  A 10 percent evaluation is, similarly, in 
order where there is evidence of a superficial unstable scar, 
or a superficial scar which is painful on examination.  
Finally, a compensable evaluation may be warranted for a scar 
which produces some limitation of function of the body part 
affected.  38 C.F.R. § 4.118 and Part 4, Codes 7800, 7803, 
7804, 7805 (2008).

Based on the aforementioned, it is clear that the 
noncompensable evaluation currently in effect for the 
Veteran's service-connected scar of the lower lip is 
appropriate, and that an increased rating is not warranted.  
This is particularly the case given the fact that the 
Veteran's service-connected lower lip scar is well healed, 
and neither tender nor painful.  Significantly, as of the 
time of the most recent VA examination in September 2008, 
there was no evidence of any deformity, induration, 
elevation, or retraction resulting from the Veteran's scar of 
the lower lip.  Under the circumstances, a compensable 
evaluation for the Veteran's service-connected scar of the 
lower lip is not warranted.  

Extraschedular consideration

In reaching the above determinations, the Board has given due 
consideration to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2008) governing the requirements for an extraschedular 
evaluation.  However, to date, there exists no evidence that, 
due exclusively to the aforementioned posttraumatic stress 
disorder or scar of the lower lip, the Veteran has 
experienced the marked interference with employment and/or 
frequent periods of hospitalization necessary to render 
impractical the application of the regular schedular 
standards, thereby necessitating referral to the Director, VA 
Compensation and Pension Service.  In point of fact, by the 
Veteran's own admission, he is at present retired.  Moreover, 
the schedular criteria for evaluation of posttraumatic stress 
disorder specifically take into account "occupational 
impairment," which is to say, interference with the Veteran's 
employment.



VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in March 
2005 and March 2006, as well as in June 2008.  In those 
letters, VA informed the Veteran that, in order to 
substantiate his claim for service connection for the 
residuals of dental trauma for the purpose of obtaining VA 
outpatient dental treatment, the evidence needed to show that 
he met the requisite requirements.  Moreover, inasmuch as the 
Veteran's current claims for increased ratings for service-
connected posttraumatic stress disorder and a scar of the 
lower lip arose from grants of service connection for those 
disabilities, the claims for service connection have been 
more than substantiated, they have been proven, thereby 
rendering additional 38 U.S.C.A. § 5103(a) notice no longer 
required, in particular, since the purpose the notice was 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. 
Nicholson, 484 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for the residuals of dental trauma for the 
purpose of obtaining VA outpatient dental treatment is 
denied.

An initial evaluation in excess of 30 percent for 
posttraumatic stress disorder prior to September 24, 2008 is 
denied.

A current evaluation in excess of 50 percent for 
posttraumatic stress disorder is denied.

An initial compensable evaluation for a service-connected 
scar of the lower lip is denied.


REMAND

In addition to the above, the Veteran in this case seeks 
service connection for the residuals of injuries to his right 
and left shoulder, as well as to his right ankle.  In that 
regard, a review of service treatment records discloses that, 
on two separate occasions in service, which is to say, in 
April 1968 during the course of a basketball game, and at the 
time of a motor vehicle accident in March 1969, the Veteran 
sustained injuries to his right ankle.  Moreover, the Veteran 
has consistently argued that he injured both his right and 
left shoulders at the time of the aforementioned motor 
vehicle accident in March 1969.  

Significantly, to date, no VA examination has been undertaken 
in an attempt to determine the exact nature and etiology of 
the Veteran's claimed bilateral shoulder and right ankle 
disabilities.  This remains the case despite testimony by the 
Veteran at the time of the aforementioned hearing in February 
2009 to the effect that he has in the recent past received 
and continues to receive treatment at the VA Medical Center 
located in Dallas, Texas, for his bilateral shoulder and 
right ankle disabilities, records of which at this time are 
not a part of his claims folder.  See Transcript, pp. 43-44.  

Under the circumstances, the Board is of the opinion that 
additional development is necessary prior to a final 
adjudication of the Veteran's claims for service connection.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Green 
v. Derwinski, 1 Vet. App. 121 (1991) (the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2008, the date of 
the most recent VA examination of record, 
and specifically including any and all 
records of treatment of the Veteran at 
the VA Medical Center located in Dallas, 
Texas, during the years 2008 and 2009, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should included 
in the claims file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

2.  The Veteran should then be afforded a 
VA orthopedic examination in order to 
more accurately determine the exact 
nature and etiology of his claimed 
bilateral shoulder and right ankle 
disabilities.  The RO/AMC is advised that 
the Veteran must be given adequate notice 
of the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse affect on his 
claims.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the examination, 
the examiner should specifically comment 
as to whether the Veteran currently 
suffers from chronic, clinically-
identifiable bilateral shoulder or right 
ankle disabilities, and, if so, whether 
those disabilities as least as likely as 
not had their origin during his period of 
active military service.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review has taken place must be included 
in the examination report.

3.  The RO/AMC should then review the 
Veteran's claims for service connection 
for the residuals of injury to the right 
and left shoulders and the right ankle.  
Should the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in November 2008.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


